Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter M. Klobuchar on 08/09/2022.
Claims 1 and 2 of the claims filed on 07/28/2022 has been amended as follows:

1.	An aircraft engine nacelle comprising an anti-icing protection system for the aircraft engine nacelle, the nacelle comprising: 
an inner shroud provided with at least one acoustic panel, 
wherein the anti-icing protection system comprises a heat exchanger device including at least one heat pipe configured to transfer heat emitted by a heat source to the at least one acoustic panel, the nacelle further comprising: 
a lip extended on an inside by the inner shroud provided with the at least one acoustic panel made up of a reflective layer impermeable to sound waves, of at least one honeycomb structure and of an acoustically resistive porous layer, said lip having an annular space closed off by a front frame provided with an orifice; 
means for blowing hot air into said annular space as well as a wall fixed to said front frame, arranged above the acoustic panel, and substantially parallel to said panel, said wall creating a canal that allows the hot air removed from the annular space to pass through the orifice; and 
the heat exchanger device comprising the at least one heat pipe comprising at least one evaporator arranged in contact with the reflective layer of the acoustic panel that is 

2.	The aircraft engine nacelle according to claim 1, wherein the heat exchanger device further comprises: 
a heat-transfer fluid; 
the at least one evaporator connected thermally to the heat source; Page 2 of 9Appl. No. 16/655,387 Attorney Docket No. 5405.138709 Reply to Office Action of April 29, 2022 
the at least one evaporator being configured to extract at least some of the heat supplied by the heat source, the extracted heat being transferred to the heat-transfer fluid; 
the at least one condenser positioned close to the acoustically resistive porous layer of the acoustic panel, the at least one condenser being configured to supply at least some of the heat extracted by the at least one evaporator to the at least one acoustic panel, the extracted heat being transferred to the at least one condenser via the heat-transfer fluid, the at least one evaporator being fluidically connected to at the least one condenser via the at least one heat pipe in which the heat-transfer fluid circulates.












	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including wherein at least one acoustic panel made up of a reflective layer impermeable to sound waves, said lip having an annular space closed off by a front frame provided with an orifice and a wall fixed to said front frame, arranged above the acoustic panel, and substantially parallel to said panel, said wall creating a canal that allows the hot air removed from the annular space to pass through the orifice, and the evaporator arranged in contact with the reflective layer of the acoustic panel, and the at least one condenser, arranged near the acoustic resistive porous layer. 
 By contrast, Venkataramani et al. (US 2008/0053100 A1) as modified by Welch (US 10,533,497 B2) discloses an aircraft nacelle comprising an anti-icing protection system, the nacelle comprising an inner shroud with an acoustic panel, wherein the anti-icing protection system comprises a heat exchanger device including at least one heat pipe configured to transfer heat emitted by a heat source to the at least one acoustic panel, the nacelle further comprising a lip extended on an inside by the inner shroud provided with the acoustic panel, the acoustic panel made up of a honeycomb structure and of an acoustically resistive porous layer, said lip having an annular space, means for blowing hot air into said annular space, and the heat exchanger device comprising at least one heat pipe comprising at least evaporator and at least one condenser. However, modified Venkataramani fails to mention the at least one acoustic panel made up of a reflective layer impermeable to sound waves, said lip having an annular space closed off by a front frame provided with an orifice and a wall fixed to said front frame, arranged above the acoustic panel, and substantially parallel to said panel, said wall creating a canal that allows the hot air removed from the annular space to pass through the orifice, and the evaporator arranged in contact with the reflective layer of the acoustic panel, and the at least one condenser, arranged near the acoustic resistive porous layer. 
Therefore, it would have not been obvious to incorporate prior art which disclose aircraft engines, in particular engine nacelles utilizing anti-icing systems in the manner as described above.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard R. Green/Primary Examiner, Art Unit 3647